DETAILED ACTION
                                        Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                            
                                     Information Disclosure Statement
           The information disclosure statement (IDS) submitted on 03/17/2021 and 02/28/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. 

                                   Claim Interpretation Under 35 USC §112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. - An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a main expansion device” in claims 1, 8 and 15.

Claim limitation “heating unit” has/have been interpreted under 35 U.S.C.112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “device” coupled with functional language “a main expansion” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
      Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1, 8 and 15 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
A main expansion device treated as meaning includes an electronic expansion valve (EEV) of which an opening degree is adjustable (par. 102).
        If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.

For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 555511).
                                               
                                        Claim Rejections - 35 USC §112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly    pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.                                    
Claims 1, 8 and 15 recite “the refrigerant” in line 11 in each case. There is antecedent basis for this limitation since there is no mention of “refrigerant” previously. For examination purposes, the limitation is being considered as -- “a refrigerant” --.
Claims 1, 8 and 15 recite the limitation “a refrigerant" in line 11 in each case is unclear if same or different than refrigerant mentioned in line 11. For examination purposes, it is considered as same and the line 11 limitation is being considered as -- “the refrigerant” --.
Claim 2-7, 9-14 and 16-21 are rejected based upon their dependency from claims 1, 8 and 15. 
                                                                       
                                          Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu (JP 2010-151327, see attached translation) in view of Baetens (US 2018/0313550).
In regards to claim 1, Shimizu discloses an air conditioner comprising: an outdoor unit (refer to Fig. 1) comprising a compressor (2), an outdoor heat exchanger (13), a main expansion device (12), and a refrigerant pipe (refer to Fig. 1) configured to connect the (13) to the main expansion device (12); an indoor unit comprising an indoor heat exchanger (8); and a connection pipe (11) configured to connect the outdoor unit (13) to the indoor unit (8), an R32 is used as the refrigerant (refer to par. 3, wherein refrigerant R410 is used; the composition wt% of R410 is R-32/R-125 = 50/50), the refrigerant pipe is made of a ductile stainless steel material having a delta ferrite matrix structure of 1% or less on the basis of a grain area (refer to par. 14-16, wherein a ferrite stainless steel such as SUS 430, 434 is used which have a delta ferrite matrix structure close to zero percent), and wherein the refrigerant pipe comprises a suction pipe that guides suction of a refrigerant into the compressor (refer to Fig. 1).
           While Shimizu discloses the air conditioner including the suction pipe, Shimizu fails to explicitly disclose wherein the air conditioner has a refrigeration capacity of 2kW to 7kW, and the suction pipe having an outer diameter of 17.70mm.
           However, Baetens teaches an air conditioner (refer to Fig. 1), having a refrigeration capacity of 2kW to 7kW, and having a suction pipe (refer to par. 7, lines 10-16) having an outer diameter of 17.70 mm (refer to the table provided in par. 36, wherein piping outer diameter sizes related to the relevant capacities of the heat source unit are provided; refer to par. 37, wherein the outer diameter of the first gaseous refrigerant pipe 76 is increased compared to the normal outer diameter shown in the above table by 15% to 45%).
         Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify Shimizu such that the air conditioner has a refrigeration capacity of 2kW to 7kW, and the suction pipe has an (refer to par. 11).
In regards to claim 2, Shimizu as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Shimizu as modified discloses wherein the refrigerant pipe further comprises a discharge pipe (gas pipe in the outlet side of compressor 2, refer to Fig. 1) that is configured to guide discharge of the refrigerant compressed in the compressor (2) and having an outer diameter, but fails to explicitly disclose the outer diameter of 9.52 mm.
           Baetens does however teaches an air conditioner having a gaseous pipe (refer to par. 7, lines 10-16) having an outer diameter (refer to the table provided in par. 36, wherein piping outer diameter sizes related to the relevant capacities of the heat source unit are provided). In particular, Baetens teaches that the first gaseous refrigerant pipe 76 outer diameter is increased compared to the normal outer diameter shown in the table by 15% to 45% in dependency of the capacity of the heat source unit (refer to par. 37). 
Therefore, the increasing or decreasing discharge pipe’s outer diameter is recognized as result-effective variables, i.e. a variable which achieves a recognized result. In this case, the recognized result is preventing the loss of heating or cooling capacity. Thus, the air conditioner having an increased efficiency without requiring additional pipework, installation and other refrigerant components (refer to par. 11). 
Therefore, since the general conditions of the claim, i.e. increasing or decreasing discharge pipe’s outer diameter and a normal design procedure to dimension the 
In regards to claim 3, Shimizu as modified meets the claim limitations as disclosed above in the rejection of claim 2. Further, Shimizu as modified discloses wherein the suction pipe has an inner diameter and the discharge pipe has an inner diameter (refer to par. 36-37), but fails to explicitly disclose the suction pipe inner diameter of 11.98 mm or less, and the discharge pipe inner diameter of 8.96 mm or less.  
           Baetens does however teaches an air conditioner having a gaseous pipe (refer to par. 7, lines 10-16) having an inner and outer diameters (refer to the table provided in par. 36, wherein piping outer diameter sizes related to the relevant capacities of the heat source unit are provided). In particular, Baetens teaches that the first gaseous refrigerant pipe 76 outer diameter is increased (which also increases inner diameter) compared to the normal outer diameter shown in the table by 15% to 45% in dependency of the capacity of the heat source unit (refer to par. 37). 
Therefore, the increasing or decreasing discharge and suction pipe’s outer and inner diameters are recognized as result-effective variables, i.e. a variable which achieves a recognized result. In this case, the recognized result is preventing the loss of heating or cooling capacity. Thus, the air conditioner having an increased efficiency  (refer to par. 11). 
Therefore, since the general conditions of the claim, i.e. increasing or decreasing discharge and suction pipe’s outer and inner diameters and a normal design procedure to dimension the discharge pipe based on the operating pressure, the refrigeration capacity of the system and the selected material for the pipes, were disclosed in the prior art by Baetens, it is not inventive to discover the optimum workable range or value by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Shimizu, by setting the suction pipe inner diameter to be 11.98 mm or less, and the discharge pipe inner diameter to be 8.96 mm or less.
In regards to claim 4, Shimizu as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Shimizu as modified discloses wherein the refrigerant pipe further comprises a discharge pipe (gas pipe in the outlet side of compressor 2, refer to Fig. 1) that guides discharge of the refrigerant compressed in the compressor (2) and having an outer diameter, but fails to explicitly disclose the outer diameter of 7.94 mm.
          Baetens does however teaches an air conditioner having a gaseous pipe (refer to par. 7, lines 10-16) having an outer diameter (refer to the table provided in par. 36, wherein piping outer diameter sizes related to the relevant capacities of the heat source unit are provided). In particular, Baetens teaches that the first gaseous refrigerant pipe 76 outer diameter is increased compared to the normal outer (refer to par. 37). 
Therefore, the increasing or decreasing discharge pipe’s outer diameter is recognized as result-effective variables, i.e. a variable which achieves a recognized result. In this case, the recognized result is preventing the loss of heating or cooling capacity. Thus, the air conditioner having an increased efficiency without requiring additional pipework, installation and other refrigerant components (refer to par. 11). 
Therefore, since the general conditions of the claim, i.e. increasing or decreasing discharge pipe’s outer diameter and a normal design procedure to dimension the discharge pipe based on the operating pressure, the refrigeration capacity of the system and the selected material for the pipes, were disclosed in the prior art by Baetens, it is not inventive to discover the optimum workable range or value by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Shimizu, by setting the outer diameter of the discharge pipe to be 7.94 mm.
In regards to claim 5, Shimizu as modified meets the claim limitations as disclosed above in the rejection of claim 4. Further, Shimizu as modified discloses wherein the suction pipe has an inner diameter and the discharge pipe has an inner diameter (refer to par. 36-37), but fails to explicitly disclose the suction pipe inner diameter of 11.98 mm or less, and the discharge pipe inner diameter of 7.46 mm or less.  
           Baetens does however teaches an air conditioner having a gaseous pipe (refer to par. 7, lines 10-16) having an inner and outer diameters (refer to the table provided in par. 36, wherein piping outer diameter sizes related to the relevant capacities of the heat source unit are provided). In particular, Baetens teaches that the first gaseous refrigerant pipe 76 outer diameter is increased (which also increases inner diameter) compared to the normal outer diameter shown in the table by 15% to 45% in dependency of the capacity of the heat source unit (refer to par. 37). 
Therefore, the increasing or decreasing discharge and suction pipe’s outer and inner diameters are recognized as result-effective variables, i.e. a variable which achieves a recognized result. In this case, the recognized result is preventing the loss of heating or cooling capacity. Thus, the air conditioner having an increased efficiency without requiring additional pipework, installation and other refrigerant components (refer to par. 11). 
Therefore, since the general conditions of the claim, i.e. increasing or decreasing discharge and suction pipe’s outer and inner diameters and a normal design procedure to dimension the discharge pipe based on the operating pressure, the refrigeration capacity of the system and the selected material for the pipes, were disclosed in the prior art by Baetens, it is not inventive to discover the optimum workable range or value by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Shimizu, by setting the suction pipe inner diameter to be 11.98 mm or less, and the discharge pipe inner diameter to be 7.46 mm or less.
In regards to claim 6, Shimizu as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Shimizu as modified discloses wherein the refrigerant pipe further comprises a discharge pipe (gas pipe in the outlet side of compressor 2, refer to Fig. 1) that guides discharge of the refrigerant compressed in the compressor (2) and having an outer diameter, but fails to explicitly disclose the outer diameter of 12.70 mm.
          Baetens does however teaches an air conditioner having a gaseous pipe (refer to par. 7, lines 10-16) having an outer diameter (refer to the table provided in par. 36, wherein piping outer diameter sizes related to the relevant capacities of the heat source unit are provided). In particular, Baetens teaches that the first gaseous refrigerant pipe 76 outer diameter is increased compared to the normal outer diameter shown in the table by 15% to 45% in dependency of the capacity of the heat source unit (refer to par. 37). 
Therefore, the increasing or decreasing discharge pipe’s outer diameter is recognized as result-effective variables, i.e. a variable which achieves a recognized result. In this case, the recognized result is preventing the loss of heating or cooling capacity. Thus, the air conditioner having an increased efficiency without requiring additional pipework, installation and other refrigerant components (refer to par. 11). 
Therefore, since the general conditions of the claim, i.e. increasing or decreasing discharge pipe’s outer diameter and a normal design procedure to dimension the discharge pipe based on the operating pressure, the refrigeration capacity of the system and the selected material for the pipes, were disclosed in the prior art by Baetens, it is not inventive to discover the optimum workable range or value by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Shimizu, by setting the outer diameter of the discharge pipe to be 12.70 mm.
In regards to claim 7, Shimizu as modified meets the claim limitations as disclosed above in the rejection of claim 6. Further, Shimizu as modified discloses wherein the suction pipe has an inner diameter and the discharge pipe has an inner diameter (refer to par. 36-37), but fails to explicitly disclose the suction pipe inner diameter of 11.98 mm or less, and the discharge pipe inner diameter of 11.98mm or less.  
           Baetens does however teaches an air conditioner having a gaseous pipe (refer to par. 7, lines 10-16) having an inner and outer diameters (refer to the table provided in par. 36, wherein piping outer diameter sizes related to the relevant capacities of the heat source unit are provided; in the case of a cooling capacity from 5.6). In particular, Baetens teaches that the first gaseous refrigerant pipe 76 outer diameter is increased (which also increases inner diameter) compared to the normal outer diameter shown in the table by 15% to 45% in dependency of the capacity of the heat source unit (refer to par. 37). 
Therefore, the increasing or decreasing discharge and suction pipe’s outer and inner diameters are recognized as result-effective variables, i.e. a variable which achieves a recognized result. In this case, the recognized result is preventing the loss of heating or cooling capacity. Thus, the air conditioner having an increased efficiency without requiring additional pipework, installation and other refrigerant components (refer to par. 11). 
Therefore, since the general conditions of the claim, i.e. increasing or decreasing discharge and suction pipe’s outer and inner diameters and a normal design procedure to dimension the discharge pipe based on the operating pressure, the refrigeration capacity of the system and the selected material for the pipes, were disclosed in the 
In regards to claim 8, Shimizu discloses an air conditioner (refer to Fig. 1) comprising: an outdoor unit (refer to Fig. 1) comprising a compressor (2), an outdoor heat exchanger (13), a main expansion device (12), and a refrigerant pipe (refer to Fig. 1) configured to connect the outdoor heat exchanger (13) to the main expansion device (12); an indoor unit (refer to Fig. 1) comprising an indoor heat exchanger (8); and a connection pipe (11) configured to connect the outdoor unit (13) to the indoor unit (8), an R32 is used as the refrigerant (refer to par. 3, wherein refrigerant R410 is used; the composition wt% of R410 is R-32/R-125 = 50/50), the refrigerant pipe is made of a ductile stainless steel material having a delta ferrite matrix structure of 1% or less on the basis of a grain area (refer to par. 14-16, wherein a ferrite stainless steel such as SUS 430, 434 is used which have a delta ferrite matrix structure close to zero percent), and the refrigerant pipe comprises a suction pipe that guides suction of a refrigerant into the compressor (refer to Fig. 1).
           While Shimizu discloses the air conditioner including the suction pipe, Shimizu fails to explicitly disclose wherein the air conditioner has a refrigeration capacity of 2kW to 7kW, and the suction pipe having an outer diameter of 15.88 mm.
           However, Baetens teaches an air conditioner (refer to Fig. 1), having a refrigeration capacity of 2kW to 7kW, and having a suction pipe (refer to par. 7, lines 10-16) having an outer diameter of 15.88 mm (refer to the table provided in par. 36, wherein piping outer diameter sizes related to the relevant capacities of the heat source unit are provided; in the case of a cooling capacity from 5.6).
         Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify Shimizu such that the air conditioner has a refrigeration capacity of 2kW to 7kW, and the suction pipe has an outer diameter of 15.88 mm in view of the teachings by Baetens, in order to provide an air conditioner having an increased efficiency without requiring additional pipework, installation and other refrigerant components (refer to par. 11).
In regards to claim 9, Shimizu as modified meets the claim limitations as disclosed above in the rejection of claim 8. Further, Shimizu as modified discloses wherein the refrigerant pipe further comprises a discharge pipe (gas pipe in the outlet side of compressor 2, refer to Fig. 1) that guides discharge of the refrigerant compressed in the compressor (2) and having an outer diameter, but fails to explicitly disclose the outer diameter of 7.94 mm.
           Baetens does however teaches an air conditioner having a gaseous pipe (refer to par. 7, lines 10-16) having an outer diameter (refer to the table provided in par. 36, wherein piping outer diameter sizes related to the relevant capacities of the heat source unit are provided). In particular, Baetens teaches that the first gaseous refrigerant pipe 76 outer diameter is increased compared to the normal outer diameter shown in the table by 15% to 45% in dependency of the capacity of the heat source unit (refer to par. 37). 
 (refer to par. 11). 
Therefore, since the general conditions of the claim, i.e. increasing or decreasing discharge pipe’s outer diameter and a normal design procedure to dimension the discharge pipe based on the operating pressure, the refrigeration capacity of the system and the selected material for the pipes, were disclosed in the prior art by Baetens, it is not inventive to discover the optimum workable range or value by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Shimizu, by setting the outer diameter of the discharge pipe to be 7.94 mm.
In regards to claim 10, Shimizu as modified meets the claim limitations as disclosed above in the rejection of claim 9. Further, Shimizu as modified discloses wherein the suction pipe has an inner diameter and the discharge pipe has an inner diameter (refer to par. 36-37), but fails to explicitly disclose the suction pipe inner diameter of 14.98mm or less, and the discharge pipe inner diameter of 7.46 mm or less.  
           Baetens does however teaches an air conditioner having a gaseous pipe (refer to par. 7, lines 10-16) having an inner and outer diameters (refer to the table provided in par. 36, wherein piping outer diameter sizes related to the relevant capacities of the heat source unit are provided). In particular, Baetens teaches that the first gaseous refrigerant pipe 76 outer diameter is increased (which also increases inner diameter) compared to the normal outer diameter shown in the table by 15% to 45% in dependency of the capacity of the heat source unit (refer to par. 37). 
Therefore, the increasing or decreasing discharge and suction pipe’s outer and inner diameters are recognized as result-effective variables, i.e. a variable which achieves a recognized result. In this case, the recognized result is preventing the loss of heating or cooling capacity. Thus, the air conditioner having an increased efficiency without requiring additional pipework, installation and other refrigerant components (refer to par. 11). 
Therefore, since the general conditions of the claim, i.e. increasing or decreasing discharge and suction pipe’s outer and inner diameters and a normal design procedure to dimension the discharge pipe based on the operating pressure, the refrigeration capacity of the system and the selected material for the pipes, were disclosed in the prior art by Baetens, it is not inventive to discover the optimum workable range or value by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Shimizu, by setting the suction pipe inner diameter to be 14.98 mm or less, and the discharge pipe inner diameter to be 7.46 mm or less.
In regards to claim 11, Shimizu as modified meets the claim limitations as disclosed above in the rejection of claim 8. Further, Shimizu as modified discloses wherein the refrigerant pipe further comprises a discharge pipe (gas pipe in the outlet side of compressor 2, refer to Fig. 1) that guides discharge of the refrigerant compressed in (2) and having an outer diameter, but fails to explicitly disclose the outer diameter of 9.52 mm.
           Baetens does however teaches an air conditioner having a gaseous pipe (refer to par. 7, lines 10-16) having an outer diameter (refer to the table provided in par. 36, wherein piping outer diameter sizes related to the relevant capacities of the heat source unit are provided). In particular, Baetens teaches that the first gaseous refrigerant pipe 76 outer diameter is increased compared to the normal outer diameter shown in the table by 15% to 45% in dependency of the capacity of the heat source unit (refer to par. 37). 
Therefore, the increasing or decreasing discharge pipe’s outer diameter is recognized as result-effective variables, i.e. a variable which achieves a recognized result. In this case, the recognized result is preventing the loss of heating or cooling capacity. Thus, the air conditioner having an increased efficiency without requiring additional pipework, installation and other refrigerant components (refer to par. 11). 
Therefore, since the general conditions of the claim, i.e. increasing or decreasing discharge pipe’s outer diameter and a normal design procedure to dimension the discharge pipe based on the operating pressure, the refrigeration capacity of the system and the selected material for the pipes, were disclosed in the prior art by Baetens, it is not inventive to discover the optimum workable range or value by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Shimizu, by setting the outer diameter of the discharge pipe to be 9.52 mm.
In regards to claim 12, Shimizu as modified meets the claim limitations as disclosed above in the rejection of claim 11. Further, Shimizu as modified discloses wherein the suction pipe has an inner diameter and the discharge pipe has an inner diameter (refer to par. 36-37), but fails to explicitly disclose the suction pipe inner diameter of 14.98 mm or less, and the discharge pipe inner diameter of 8.96 mm or less.  
           Baetens does however teaches an air conditioner having a gaseous pipe (refer to par. 7, lines 10-16) having an inner and outer diameters (refer to the table provided in par. 36, wherein piping outer diameter sizes related to the relevant capacities of the heat source unit are provided). In particular, Baetens teaches that the first gaseous refrigerant pipe 76 outer diameter is increased (which also increases inner diameter) compared to the normal outer diameter shown in the table by 15% to 45% in dependency of the capacity of the heat source unit (refer to par. 37). 
Therefore, the increasing or decreasing discharge and suction pipe’s outer and inner diameters are recognized as result-effective variables, i.e. a variable which achieves a recognized result. In this case, the recognized result is preventing the loss of heating or cooling capacity. Thus, the air conditioner having an increased efficiency without requiring additional pipework, installation and other refrigerant components (refer to par. 11). 
Therefore, since the general conditions of the claim, i.e. increasing or decreasing discharge and suction pipe’s outer and inner diameters and a normal design procedure to dimension the discharge pipe based on the operating pressure, the refrigeration capacity of the system and the selected material for the pipes, were disclosed in the 
In regards to claim 13, Shimizu as modified meets the claim limitations as disclosed above in the rejection of claim 8. Further, Shimizu as modified discloses wherein the refrigerant pipe further comprises a discharge pipe (gas pipe in the outlet side of compressor 2, refer to Fig. 1) that guides discharge of the refrigerant compressed in the compressor (2) and having an outer diameter, but fails to explicitly disclose the outer diameter of 12.70 mm.
           Baetens does however teaches an air conditioner having a gaseous pipe (refer to par. 7, lines 10-16) having an outer diameter (refer to the table provided in par. 36, wherein piping outer diameter sizes related to the relevant capacities of the heat source unit are provided). In particular, Baetens teaches that the first gaseous refrigerant pipe 76 outer diameter is increased compared to the normal outer diameter shown in the table by 15% to 45% in dependency of the capacity of the heat source unit (refer to par. 37). 
Therefore, the increasing or decreasing discharge pipe’s outer diameter is recognized as result-effective variables, i.e. a variable which achieves a recognized result. In this case, the recognized result is preventing the loss of heating or cooling capacity. Thus, the air conditioner having an increased efficiency without requiring additional pipework, installation and other refrigerant components (refer to par. 11). 

In regards to claim 14, Shimizu as modified meets the claim limitations as disclosed above in the rejection of claim 13. Further, Shimizu as modified discloses wherein the suction pipe has an inner diameter and the discharge pipe has an inner diameter (refer to par. 36-37), but fails to explicitly disclose the suction pipe inner diameter of 14.98 mm or less, and the discharge pipe inner diameter of 11.98 mm or less.  
           Baetens does however teaches an air conditioner having a gaseous pipe (refer to par. 7, lines 10-16) having an inner and outer diameters (refer to the table provided in par. 36, wherein piping outer diameter sizes related to the relevant capacities of the heat source unit are provided; refer to par. 37, wherein the outer diameter of the first gaseous refrigerant pipe 76 is increased compared to the normal outer diameter shown in the above table by 15% to 45%). In particular, Baetens teaches that the first gaseous refrigerant pipe 76 outer diameter is increased (which also increases inner diameter) compared to the normal outer diameter shown in the table by 15% to 45% in dependency of the capacity of the heat source unit (refer to par. 37). 
 (refer to par. 11). 
Therefore, since the general conditions of the claim, i.e. increasing or decreasing discharge and suction pipe’s outer and inner diameters and a normal design procedure to dimension the discharge pipe based on the operating pressure, the refrigeration capacity of the system and the selected material for the pipes, were disclosed in the prior art by Baetens, it is not inventive to discover the optimum workable range or value by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Shimizu, by setting the suction pipe inner diameter to be 14.98 mm or less, and the discharge pipe inner diameter to be 11.98 mm or less. 
In regards to claim 15,  Shimizu discloses an air conditioner comprising: an outdoor unit (refer to Fig. 1) comprising a compressor (2), an outdoor heat exchanger (13), a main expansion device (12), and a refrigerant pipe (refer to Fig. 1) configured to connect the outdoor heat exchanger (13) to the main expansion device (12); an indoor unit comprising an indoor heat exchanger (8); and a connection pipe (11) configured to connect the outdoor unit (13) to the indoor unit (8), an R32 is used as the refrigerant (refer to par. 3, wherein refrigerant R410 is used; the composition wt% of R410 is R-32/R-125 = 50/50), the refrigerant pipe is made of a ductile stainless steel material  (refer to par. 14-16, wherein a ferrite stainless steel such as SUS 430, 434 is used which have a delta ferrite matrix structure close to zero percent), and wherein the refrigerant pipe comprises a suction pipe that guides suction of a refrigerant into the compressor (refer to Fig. 1).
           While Shimizu discloses the air conditioner including the suction pipe, Shimizu fails to explicitly disclose wherein the air conditioner has a refrigeration capacity of 2kW to 7kW, and the suction pipe having an outer diameter of 9.52 mm.
           However, Baetens teaches an air conditioner (refer to Fig. 1), having a refrigeration capacity of 2kW to 7kW, and having a suction pipe (refer to par. 7, lines 10-16) having an outer diameter of 9.52 mm (refer to the table provided in par. 36, wherein piping outer diameter sizes related to the relevant capacities of the heat source unit are provided; refer to par. 37, wherein the outer diameter of the first gaseous refrigerant pipe 76 is increased compared to the normal outer diameter shown in the above table by 15% to 45%).
         Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify Shimizu such that the air conditioner has a refrigeration capacity of 2kW to 7kW, and the suction pipe has an outer diameter of 9.52 mm in view of the teachings by Baetens, in order to provide an air conditioner having an increased efficiency without requiring additional pipework, installation and other refrigerant components (refer to par. 11).
In regards to claim 16, Shimizu as modified meets the claim limitations as disclosed above in the rejection of claim 15. Further, Shimizu as modified discloses wherein (gas pipe in the outlet side of compressor 2, refer to Fig. 1) that guides discharge of the refrigerant compressed in the compressor (2) and having an outer diameter, but fails to explicitly disclose the outer diameter of 7.94 mm.
           Baetens does however teaches an air conditioner having a gaseous pipe (refer to par. 7, lines 10-16) having an outer diameter (refer to the table provided in par. 36, wherein piping outer diameter sizes related to the relevant capacities of the heat source unit are provided). In particular, Baetens teaches that the first gaseous refrigerant pipe 76 outer diameter is increased compared to the normal outer diameter shown in the table by 15% to 45% in dependency of the capacity of the heat source unit (refer to par. 37). 
Therefore, the increasing or decreasing discharge pipe’s outer diameter is recognized as result-effective variables, i.e. a variable which achieves a recognized result. In this case, the recognized result is preventing the loss of heating or cooling capacity. Thus, the air conditioner having an increased efficiency without requiring additional pipework, installation and other refrigerant components (refer to par. 11). 
Therefore, since the general conditions of the claim, i.e. increasing or decreasing discharge pipe’s outer diameter and a normal design procedure to dimension the discharge pipe based on the operating pressure, the refrigeration capacity of the system and the selected material for the pipes, were disclosed in the prior art by Baetens, it is not inventive to discover the optimum workable range or value by routine experimentation, and it would have been obvious to one of ordinary skill in the art before 
In regards to claim 17, Shimizu as modified meets the claim limitations as disclosed above in the rejection of claim 16. Further, Shimizu as modified discloses wherein the suction pipe has an inner diameter and the discharge pipe has an inner diameter (refer to par. 36-37), but fails to explicitly disclose the suction pipe inner diameter of 8.96 mm or less, and the discharge pipe inner diameter of 7.46 mm or less.  
           Baetens does however teaches an air conditioner having a gaseous pipe (refer to par. 7, lines 10-16) having an inner and outer diameters (refer to the table provided in par. 36, wherein piping outer diameter sizes related to the relevant capacities of the heat source unit are provided). In particular, Baetens teaches that the first gaseous refrigerant pipe 76 outer diameter is increased (which also increases inner diameter) compared to the normal outer diameter shown in the table by 15% to 45% in dependency of the capacity of the heat source unit (refer to par. 37). 
Therefore, the increasing or decreasing discharge and suction pipe’s outer and inner diameters are recognized as result-effective variables, i.e. a variable which achieves a recognized result. In this case, the recognized result is preventing the loss of heating or cooling capacity. Thus, the air conditioner having an increased efficiency without requiring additional pipework, installation and other refrigerant components (refer to par. 11). 
Therefore, since the general conditions of the claim, i.e. increasing or decreasing discharge and suction pipe’s outer and inner diameters and a normal design procedure 
In regards to claim 18, Shimizu as modified meets the claim limitations as disclosed above in the rejection of claim 15. Further, Shimizu as modified discloses wherein the refrigerant pipe further comprises a discharge pipe (gas pipe in the outlet side of compressor 2, refer to Fig. 1) that guides discharge of the refrigerant compressed in the compressor (2) and having an outer diameter, but fails to explicitly disclose the outer diameter of 9.52 mm.
           Baetens does however teaches an air conditioner having a gaseous pipe (refer to par. 7, lines 10-16) having an outer diameter (refer to the table provided in par. 36, wherein piping outer diameter sizes related to the relevant capacities of the heat source unit are provided). In particular, Baetens teaches that the first gaseous refrigerant pipe 76 outer diameter is increased compared to the normal outer diameter shown in the table by 15% to 45% in dependency of the capacity of the heat source unit (refer to par. 37). 
Therefore, the increasing or decreasing discharge pipe’s outer diameter is recognized as result-effective variables, i.e. a variable which achieves a recognized result. In this case, the recognized result is preventing the loss of heating or cooling  (refer to par. 11). 
Therefore, since the general conditions of the claim, i.e. increasing or decreasing discharge pipe’s outer diameter and a normal design procedure to dimension the discharge pipe based on the operating pressure, the refrigeration capacity of the system and the selected material for the pipes, were disclosed in the prior art by Baetens, it is not inventive to discover the optimum workable range or value by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Shimizu, by setting the outer diameter of the discharge pipe to be 9.52 mm.
In regards to claim 19, Shimizu as modified meets the claim limitations as disclosed above in the rejection of claim 18. Further, Shimizu as modified discloses wherein the suction pipe has an inner diameter and the discharge pipe has an inner diameter (refer to par. 36-37), but fails to explicitly disclose the suction pipe inner diameter of 8.96 mm or less, and the discharge pipe inner diameter of 8.96 mm or less.  
           Baetens does however teaches an air conditioner having a gaseous pipe (refer to par. 7, lines 10-16) having an inner and outer diameters (refer to the table provided in par. 36, wherein piping outer diameter sizes related to the relevant capacities of the heat source unit are provided). In particular, Baetens teaches that the first gaseous refrigerant pipe 76 outer diameter is increased (which also increases inner diameter) compared to the normal outer diameter shown in the table by 15% to 45% in dependency of the capacity of the heat source unit (refer to par. 37). 
 (refer to par. 11). 
Therefore, since the general conditions of the claim, i.e. increasing or decreasing discharge and suction pipe’s outer and inner diameters and a normal design procedure to dimension the discharge pipe based on the operating pressure, the refrigeration capacity of the system and the selected material for the pipes, were disclosed in the prior art by Baetens, it is not inventive to discover the optimum workable range or value by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Shimizu, by setting the suction pipe inner diameter to be 8.96 mm or less, and the discharge pipe inner diameter to be 8.96 mm or less. 
In regards to claim 20, Shimizu as modified meets the claim limitations as disclosed above in the rejection of claim 15. Further, Shimizu as modified discloses wherein the refrigerant pipe further comprises a discharge pipe (gas pipe in the outlet side of compressor 2, refer to Fig. 1) that guides discharge of the refrigerant compressed in the compressor (2) and having an outer diameter, but fails to explicitly disclose the outer diameter of 12.70 mm.
           Baetens does however teaches an air conditioner having a gaseous pipe (refer to par. 7, lines 10-16) having an outer diameter (refer to the table provided in par. 36, wherein piping outer diameter sizes related to the relevant capacities of the heat source unit are provided). In particular, Baetens teaches that the first gaseous refrigerant pipe 76 outer diameter is increased compared to the normal outer diameter shown in the table by 15% to 45% in dependency of the capacity of the heat source unit (refer to par. 37). 
Therefore, the increasing or decreasing discharge pipe’s outer diameter is recognized as result-effective variables, i.e. a variable which achieves a recognized result. In this case, the recognized result is preventing the loss of heating or cooling capacity. Thus, the air conditioner having an increased efficiency without requiring additional pipework, installation and other refrigerant components (refer to par. 11). 
Therefore, since the general conditions of the claim, i.e. increasing or decreasing discharge pipe’s outer diameter and a normal design procedure to dimension the discharge pipe based on the operating pressure, the refrigeration capacity of the system and the selected material for the pipes, were disclosed in the prior art by Baetens, it is not inventive to discover the optimum workable range or value by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Shimizu, by setting the outer diameter of the discharge pipe to be 12.70 mm.
In regards to claim 21, Shimizu as modified meets the claim limitations as disclosed above in the rejection of claim 20. Further, Shimizu as modified discloses wherein the suction pipe has an inner diameter and the discharge pipe has an inner diameter (refer to par. 36-37), but fails to explicitly disclose the suction pipe inner diameter of 8.96 mm or less, and the discharge pipe inner diameter of 11.98 mm or less.  
(refer to par. 7, lines 10-16) having an inner and outer diameters (refer to the table provided in par. 36, wherein piping outer diameter sizes related to the relevant capacities of the heat source unit are provided). In particular, Baetens teaches that the first gaseous refrigerant pipe 76 outer diameter is increased (which also increases inner diameter) compared to the normal outer diameter shown in the table by 15% to 45% in dependency of the capacity of the heat source unit (refer to par. 37). 
Therefore, the increasing or decreasing discharge and suction pipe’s outer and inner diameters are recognized as result-effective variables, i.e. a variable which achieves a recognized result. In this case, the recognized result is preventing the loss of heating or cooling capacity. Thus, the air conditioner having an increased efficiency without requiring additional pipework, installation and other refrigerant components (refer to par. 11). 
Therefore, since the general conditions of the claim, i.e. increasing or decreasing discharge and suction pipe’s outer and inner diameters and a normal design procedure to dimension the discharge pipe based on the operating pressure, the refrigeration capacity of the system and the selected material for the pipes, were disclosed in the prior art by Baetens, it is not inventive to discover the optimum workable range or value by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Shimizu, by setting the suction pipe inner diameter to be 8.96 mm or less, and the discharge pipe inner diameter to be 11.98 mm or less. 
                                                    Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHA TADESSE whose telephone number is (571)272-0590. The examiner can normally be reached on 7:30am-5:00pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR)system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For 
more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.T/Examiner, Art Unit 3763                                                                                                                                                                                                        
/NELSON J NIEVES/Primary Examiner, Art Unit 3763